                 Case 19-30107                       Doc 24           Filed 03/08/19 Entered 03/08/19 08:19:22              Desc Main
                                                                        Document     Page 1 of 7
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.: 19-30107
             Victoria Lauralie Shaw                                                                     Chapter 13
                                Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
        Original
         Amended (Identify First, Second, Third, etc.)
        Postconfirmation (Date Order Confirming Plan Was Entered:
 Date this plan was filed: March 8, 2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months
 100.00                                                                              36
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-30107                       Doc 24            Filed 03/08/19 Entered 03/08/19 08:19:22                               Desc Main
                                                                         Document     Page 2 of 7

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                                 $3,584.52.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                        SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:
                     The Debtor(s) estimates that the fair market value of the Principal Residence is: $


 Name of Creditor                                                    Type of Claim                                        Amount of Arrears
                                                                     (e.g., mortgage, lien)
 -NONE-

                                                                                              Total of prepetition arrears on Secured Claim(s) (Principal Residence): $0.00

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                   Description of Collateral                             Amount of Arrears
                                                                                    (or address of real property)
 -NONE-

                                                                                                           Total of prepetition arrears on Secured Claim(s) (Other): $0.00
                                                                                                Total prepetition arrears to be paid through this Plan [(a) + (b)]: $0.00

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                        Description of Collateral
 Selene Finance                                                      First Mortgage                                       175 Tully Road Orange, MA 01364


B.           MODIFICATION OF SECURED CLAIMS:

Check one.

             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.


                                                                                                                                                                         Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-30107                       Doc 24            Filed 03/08/19 Entered 03/08/19 08:19:22                    Desc Main
                                                                         Document     Page 3 of 7
C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                      PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

             The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of
             the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.


A.           DOMESTIC SUPPORT OBLIGATIONS:

 Name of Creditor                                                    Description of Claim                       Amount of Claim
 -NONE-

B.      OTHER PRIORITY CLAIMS (Except Administrative Expenses):
 Name of Creditor                    Description of Claim                                                       Amount of Claim
 Massachusetts Department of Revenue 2015-2016 Income Tax Liability                                                                                    $1,063.08

                                                           Total of Priority Claim(s) (except Administrative Expenses) to be paid through this Plan: $1,063.08

C.           ADMINISTRATIVE EXPENSES:

             (1) ATTORNEY’S FEES:

 Name of Attorney                                                                                           Attorney's Fees
 -NONE-

If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum until
such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney's fees in excess of
MLBR Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.

             (2) OTHER (Describe):

 -NONE-




Total Administrative Expenses (excluding the Trustee’s Commission) to be paid through this Plan [(1) + (2)]: $0.00

             (3) TRUSTEE’S COMMISSION:

The Debtor shall pay the Trustee’s commission as calculated in Exhibit 1.

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1, Line
(h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional funds collected by the Trustee, after
payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed to nonpriority
unsecured creditors up to 100% of the allowed claims.


 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.



                                                                                                                                                             Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-30107                       Doc 24            Filed 03/08/19 Entered 03/08/19 08:19:22                        Desc Main
                                                                         Document     Page 4 of 7
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $3,225.63, which the Debtor(s)
                  estimates will provide a dividend of 100%.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                           $3,225.63

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim                          Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim                          Amount of Claim
 None

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                          Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                                 Total Nonpriority unsecured Claims [A + B + C + D]: $3,225.63

                    Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $3,225.63

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                                   Classification
 -NONE-

                                                                              Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                               NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.

                                                                                                                                                                  Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 19-30107   Doc 24   Filed 03/08/19 Entered 03/08/19 08:19:22   Desc Main
                           Document     Page 5 of 7
                 Case 19-30107                       Doc 24          Filed 03/08/19 Entered 03/08/19 08:19:22       Desc Main
                                                                       Document     Page 6 of 7
                                                                              EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                                    $0.00
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                       $0.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                                $0.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                   $3,225.63
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                             $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                              $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                      $3,225.63
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                            $3,584.52
 i)    Divide (h), Cost of Plan, by term of Plan, 36 months:                                                                               $99.56
 j)    Round up to the nearest dollar amount for Plan payment:                                                                            $100.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                 Case 19-30107                       Doc 24           Filed 03/08/19 Entered 03/08/19 08:19:22               Desc Main
                                                                        Document     Page 7 of 7
                                                                                EXHIBIT 2

                                                                          LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                            Lien                              Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)               (Sch. D, Part 1)                  (Sch. C)
175 Tully Road Orange, MA                           190,000.00                       162,271.19                        27,728.81
01364 Franklin County
Debtor's Primary Residence

 Total Value of Real Property (Sch. A/B, line 55):                                                      $   190,000.00
 Total Net Equity for Real Property (Value Less Liens):                                                 $   27,728.81
 Less Total Exemptions for Real Property (Sch. C):                                                      $   27,728.81
                                          Amount Real Property Available in Chapter 7:                  $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                            Lien                              Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)               (Sch. D, Part 1)                  (Sch. C)
 2006 Toyota Camry 90,000                           3,347.00                         0.00                              3,347.00
 miles
 KBB Value

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                     $   3,347.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                                $   3,347.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                     $   3,347.00
                                           Amount Motor Vehicle Available in Chapter 7:                 $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                            Lien                              Exemption
                                                                                     (Sch. D, Part 1)                  (Sch. C)
 Household Goods & Furniture                        1,300.00                         0.00                              1,300.00
 Electronics Including (1) TV                       50.00                            0.00                              50.00
 (1) 1970 Ruger 38 Special                          100.00                           0.00                              100.00
 Clothing & Accessories                             200.00                           0.00                              200.00
 Cash on Hand                                       10.00                            0.00                              10.00
 Checking: Athol Savings                            121.00                           0.00                              121.00
 Bank ending 7291
 State: Post-Petition Filed                         2,695.00                         0.00                              2,695.00
 2016-2018 Taxes

 Total Value of All Other Assets:                                                                       $   4,476.00
 Total Net Equity for All Other Assets (Value Less Liens):                                              $   4,476.00
 Less Total Exemptions for All Other Assets:                                                            $   4,476.00
                                     Amount of All Other Assets Available in Chapter 7:                 $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                                   Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                     $                                        0.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                                    $                                        0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                                  $                                        0.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:                 $                                        0.00

If this case were liquidated under Chapter 7, the debtor(s) estimate unsecured creditors would receive a dividend of approximately 0 %.

E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                                          Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
